 In the Matter of THE WATERBURY FARREL FOUNDRY & MACHINE CO.andUNITED STEELWORKERS CF AMERICA (CIO)Case No. 1-R-1899.Decided July 1 /, 1944Messrs. J. S. -Whiteside, Jr.,of New Haven, Conn., andWilliamSecor,ofWaterbury, Conn., for the Company.Messrs. Edward J. Levery,andEdward J. Hilland,of New Haven,Conn., for the Union.Mr. Joseph C. Wells,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,C. I. 0., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Waterbury Farrel Foundry & Machine Company, Waterbury,Connecticut, herein called the Company, the National Labor RelationsBoard provided for . an, appropriate hearing upon due notice beforeJohn W. Coddaire, Trial Examiner. Said hearing was held at Water-bury, Connecticut, on May 23, 1944.The Company and the Unionappeared and participated.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial errors and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Waterbury Farrel Foundry & Machine Co. is a Connecticutcorporation with its principal. place of business at Waterbury, Connect-icut,where it is engaged in the manufacture and sale of cold metalworking machines, such as pressers, headers, rolling mills, chaindraw57 N. L. H. B., No. 54.293 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDbenches, and wire drawing machines.During the year 1943, the Com-pany purchased raw materials having a total value of approximately$3,000,000, of which about 65 percent was shipped to it from pointsoutside the State of Connecticut.During the same period, the Com-pany manufactured products having a totalvalue ofapproximately$6,600,000, of which about 75 percent was shipped to pointsoutsidethe State.The- Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDUnited Steelworkers of America affiliated with the Congress of In-dustrial Organizations, is a labor organization admitting to member-ship employees of the Company.,HI. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees until. the Unionhas been certified by the Board in an appropriate unit.A statement of the Field Examiner, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, Within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agree that the appropriate unit should be comprisedof all production, maintenance, and shipping employees of the Com-pany, excluding clerical workers, engineering department employees,.watchmen and guards, executives, foremen, and all other supervisoryemployees.The only dispute between the parties regarding the unitinvolves the Union's contention that certain apprentices should beincluded in the unit and the Company's contention that they shouldbe excluded.'The FieldExaminer reportedthat theUnion submitted 374 membership applicationcards, of which there were 3 datedMarch 1944,324 dated April 1944,and 47 undated ;that no check of the names contained thereon had been made against the Company's payroll ; andthat therewere 600 employees in the unit proposed by the Union.The Company contendsthat theBoard should not order an election at this time becauseof lack of evidence in the record proving that the Union represents employees of theCompany in the proposed unit.As we havefrequently stated, the appraisal of a union'sevidence of representation is a discretionary matter,and we do not invariably requirea check of names on union cards against the employer's pay roll.We are here satisfiedthat the cards submitted by the Union afford reasonable assurance that the proceedingshave not been instituted indiscriminately.We therefore find no merit in the Company'scontention.SeeMatter of San-Eqnip,Inc.,44 N. L.R. B. 524, THE WATERBURY FARREL FOUNDRY & MACHINE CO.295The Company employs apprentices whom it trains as machinists.These apprentices need possess no specific qualifications, except thatthey must be at least 16 years of age. After a probationary period ofapproximately 300 hours, the Company usually enters into a writtenagreement with the apprentices or their guardians whichinter aliasets the length of the apprenticeship and the rates of pay the appren-tice shall receive during that period.During the apprenticeshipperiod the apprentice spends 2 hours each week in a school conductedby the Company for apprentices. Except for this, it appears that theapprentices work on production machines and perform other dutiesalongside the regular production workers. It further appears that,while the apprentice's are engaged in regular production work, theyare subject to the same supervision as the regular production workers.They work the same hours, enjoy the same vacation benefits as regularemployees, and after serving their apprenticeship the great majorityof them continue in the employ of the Company as machinists. Uponthe entire record we are of the opinion that there is nothing in theirwork during their apprenticeship which so differentiates them fromthe other workers as to require their exclusion. In accordance withour usual practice, we shall include the apprentices within the unit.zWe find that all production, maintenance, and shipping employeesof the Company, including apprentices, but excluding clerical workers,engineering department employees, watchmen, guards, executives,foremen, and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the National Labor Relations Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9'(c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is hereby2 SeeMatter of Bell and Howell Company,49 N. L. It. B. 42;Matter ofBuilders IronFoundry,40 N. L. It. B. 1393,and cases cited therein. 296DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The WaterburyFarrel Foundry & Machine Co., Waterbury, Connecticut, an electionby secret ballot shall be conducted as early as .possible; but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the First Region,acting in this matter as agent for the National Labor Relations Boardand subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during the said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether or not they desireto, be represented by United Steelworkers of America, affiliated withthe Congress of Industrial Organizations, for the purposes of collec-tive bargaining.